Title: From John Adams to James Lovell, 19 February 1780
From: Adams, John
To: Lovell, James


     
      My dear Friend
      Paris Hotel De Valois Feb. 19. 1780
     
     You have been so good, in sending me the Journals and above all in sending me very particular Intelligence of what has passed upon several occasions that I depend much upon the Continuance of your Favours. An early receipt of the Journals will be a great Advantage to me, and I shall not fail to make a good Use of them.
     Since I have been here, I have seen Mr. I. and mentioned to him, his famous Letter and the Use that was attempted to be made of it. He seemed to be very much affected, declared, that it was a private Letter to his friend which he never intended nor expected nor suspected would be laid before Congress, And that it was intended only as a pleasantry between his friend and him; a merry Exultation, between Intimates upon his having judged righter than I of the sentiments of that Body.
     I beg you would inform me, of the Health etc. of the Chevalier and M. Marbois. how they succeed, whether they are esteemed, and whether there are any open or secret Attacks upon them, and from what Quarter, if any. I take a great Interest in their Success, as I think them worthy Men, and Well wishers to both Countries, without partial or sinister Views.
     I must earnestly Request Authority to draw upon Passy, otherwise shall be in very great distress. The sums We are impowered to draw will be but a Sprat. There is no doubt at all of our draughts being paid, if orderd. If Merchandise or Bills should be remitted by Congress so much the better. We shall receive no more than our due, and the Proceeds of the Merchandise or Bills will go to the Hands of Dr. F. to discharge the public demands. On the Contrary We shall be in the most awkward Situation in the World without orders to draw, if Bills and Merchandise should fail of arriving, and there will not be wanting Persons to take Advantage of it, to put Us in a ridiculous Light, whereas orders to draw will ensure Us respect from these very Persons.
     I wish I could hear of the Arrival of Messrs. Laurence’s father and son. Mr. Jay has happily arrived in Spain, and, from the great Atten­tion and Respect that was shewn to me, I have no doubt he will soon succeed, and that Court will support as well as receive him, and I hope afford further essential Assistance to the united states, both by their Arms and their Money.
     There is a difference of sentiment here respecting the Address of Congress to the People respecting their Finances, some People thinking that Congress have hurt their Cause by it in Europe, others that it was a wise Measure. For my own Part I think that the Measure could not be avoided, that the Evil was so great that there must be a Remedy, and that no radical Cure could be effected without laying open to the World the Inveteracy of the Distemper. Wish to know how your Plan of Taxes succeeds, or what other Methods you may fall upon. Your Friend
     
      John Adams
     
    